ifémuirér to tiH in Chancery."Where the discovery sought by a bill can only bo assistant to the relief prayed, a; ground of demurrer to the relief will also extend to the discovery; but if the discovery have a further purpose, the complainant may be entitled to it, though he has no title to the relief.Facts essential to the complainant’s title to maintain his bill and obtain the relief, must be alleged positively, and cannot be inferred from other facts stated.Accordingly, where a bill filed by a judgment creditor’ to reach land alleged tó háve'been1 fraudulently conveyed to C by his'debtor, set forth the convey-1 anee- and alleged that the debtor afterwards continued in possession the same os before, and as he from tíme to time sold parcels of the land, deeds were executed by C to the purchasers, or tó the debtor and then by Mm to the purchaser, hut contained no direct averment that at the time of the alleged fraudulent conveyance the debtor had or pretended to have any interest in the lands-It was held bad on general demurrer.'An averment that A and B were appointed" and acted' as administrators, without alleging that they accepted the trust, is a sufficient allegation that they were administrators.■Where a debtor makes -a voluntary conveyance of proporty in fraud of Ms creditors, to one who afterwards becomes bankrupt, the creditors of tho grantor will he entitled to the proporty for the payment of their demands as against the assignee of the bankrupt.